Dennis v. Nurse Cox                                                 















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-315-CV

     BOBBY MICHAEL DENNIS,
                                                                                              Appellant
     v.

     NURSE D. COX, ET AL.,
                                                                                              Appellees
 

From the 52nd District Court
Coryell County, Texas
Trial Court # 28,754
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Bobby Dennis appealed from the court's dismissal of his in forma pauperis petition.  See Tex.
Civ. Prac. & Rem. Code Ann. 13.001 (Vernon Supp. 1994).  Dennis filed his notice of appeal
on October 7, 1994, and the transcript was filed in this court on October 17.  Although his brief
was due on November 17, no appellant's brief has been filed.  See Tex. R. App. P. 74(k). 
Appellate Rule 74(l)(1) provides:
Civil Cases.  In civil cases, when the appellant has failed to file his brief in the time
prescribed, the appellate court may dismiss the appeal for want of prosecution, unless
reasonable explanation is shown for such failure and that appellee has not suffered
material injury thereby.  The court may, however, decline to dismiss the appeal,
whereupon it shall give such direction to the cause as it may deem proper.
Id. 74(l)(1).
      On December 21 we notified him that we would dismiss his appeal for want of prosecution
unless he responded showing cause for continuing his appeal.  See id. 74(l)(1), 83.  He responded,
claiming that his research was inhibited by a policy instituted by TDCJ-ID and that he was in the
process of retaining an attorney to represent him.  Because we concluded that the stated reasons
constituted grounds for continuing the appeal, we granted Dennis an extension of time in which
to prosecute this appeal.  We gave him until February 2, 1995, to either file a brief or retain an
attorney.  We warned him that if he had not provided us with a signed acceptance of employment
by an attorney or a brief on the merits by that date, the appeal would be dismissed.
      His time for continuing with the appeal has expired.  He has not filed a brief or a signed
acceptance of employment by an attorney.  Therefore, we dismiss his appeal for want of
prosecution.  See id. 74(l)(1).     
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed for want of prosecution
Opinion delivered and filed February 8, 1995
Do not publish